     Case 2:21-cv-00086-KJM-GGH Document 25 Filed 04/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY SCOTT KLIPPENSTEIN,                          No. 2:21-cv-00086 KJM GGH P
12                        Petitioner,
13            v.                                         ERRATA TO FINDINGS AND
                                                         RECOMMENDATIONS (ECF NO. 23)
14    SCOTT FRAUNHEIM,
15                        Respondent.
16

17          The first sentence on page 11, lines 7, 8 and 9, of the Findings and Recommendations

18   (ECF No. 23) shall be deleted and replaced by the following:

19          Similarly, the fact that a list existed purporting to show past (probably high school) lovers

20   of the accuser said little or nothing about the use of force by petitioner, the sole contested issue in

21   petitioner’s case.

22          This errata does not change any dates concerning a reply to petitioner’s objections to the

23   Findings and Recommendations.

24   IT IS SO ORDERED.

25   Dated: April 13, 2021
                                                 /s/ Gregory G. Hollows
26                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
